Exhibit 10.2

 
UNCONDITIONAL GUARANTY
 
 
This continuing Unconditional Guaranty (“Guaranty”) is entered into as of March
31, 2008, by GlobalOptions Group, Inc. (“Guarantor”), in favor of Silicon Valley
Bank (“Bank”).
 
Recitals
 
A.           Concurrently herewith, Bank, GlobalOptions, Inc., a Delaware
corporation (“Global”), and The Bode Technology Group, Inc., a Delaware
corporation (“Bode”) (Global and Bode are jointly and severally, individually
and collectively, referred to herein as “Borrower”), are entering into that
certain Loan and Security Agreement dated as of even date herewith (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Bank has agreed to make certain advances of money and to
extend certain financial accommodations to Borrower (collectively, the “Loans”),
subject to the terms and conditions set forth therein.  Capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement.
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrower under the Loan Agreement, Guarantor is willing to guaranty the full
payment and performance by Borrower of all of its obligations thereunder and
under the other Loan Documents, all as further set forth herein.
 
C.           Guarantor is the parent of Global, which is the parent of Bode, and
Guarantor will obtain substantial direct and indirect benefit from the Loans
made by Bank to Borrower under the Loan Agreement.
 
Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantor hereby represents,
warrants, covenants and agrees as follows:
 
Section 1.               Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all
Obligations.  Guarantor agrees that it shall execute such other documents or
agreements and take such action as Bank shall reasonably request to effect the
purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
 
1

--------------------------------------------------------------------------------


 
Section 2.               Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; (ii) is duly
qualified to do business and is in good standing in every jurisdiction where the
nature of its business requires it to be so qualified (except where the failure
to so qualify would not have a material adverse effect on Guarantor’s condition,
financial or otherwise, or on Guarantor’s ability to pay or perform the
obligations hereunder); and (iii) has all requisite power and authority to
execute and deliver this Guaranty and each Loan Document executed and delivered
by Guarantor pursuant to the Loan Agreement or this Guaranty and to perform its
obligations thereunder and hereunder.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene Guarantor’s charter documents or any
law or any contractual restriction binding on or affecting Guarantor or by which
Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iv) do not result in the imposition or creation of any Lien upon any
property of Guarantor.
 
(c)           This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
 
(d)           There is no action, suit or proceeding affecting Guarantor pending
or threatened before any court, arbitrator, or governmental authority, domestic
or foreign, which may have a material adverse effect on the ability of Guarantor
to perform its obligations under this Guaranty.
 
(e)           Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.
 
(f)            The financial statements of Guarantor, dated as of December 31,
2008 (audited), copies of which have been furnished to Bank, fairly present the
financial position and results of operations for Guarantor for the dates and
periods purported to be covered thereby, all in accordance with GAAP, and there
has been no material adverse change in the financial position or operations of
Guarantor since the date of such financial statements.
 
(g)           To ensure the legality, validity, enforceability or admissibility
into evidence of this Guaranty in each of the jurisdictions in which Guarantor
is incorporated or organized and any jurisdiction in which Guarantor conducts
business, it is not necessary that (i) this Guaranty be filed or recorded with
any court or other authority in such jurisdiction, (ii) any other filings,
notices, authorizations, approvals be obtained or other actions taken, or
(iii) any stamp or similar tax be paid on or with respect to this Guaranty, or,
if any of the foregoing actions are necessary, they have been duly taken.
 
 
2

--------------------------------------------------------------------------------


 
(h)           Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under applicable law.
 
(i)            The incurrence of Guarantor’s obligations under this Guaranty
will not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
 
(j)            Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.
 
Section 3.               General Waivers.  Guarantor waives:
 
(a)           Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
 
(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.
 
(c)           Any setoff, defense or counterclaim against Bank.
 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.
 
(e)           Any right to enforce any remedy that Bank has against Borrower.
 
(f)           Any rights to participate in any security held by Bank.
 
(g)           Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrower to Bank.  Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.
 
(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
 
 
3

--------------------------------------------------------------------------------


 
Section 4.               Real Property Security Waiver.  Guarantor acknowledges
that, to the extent Guarantor has or may have rights of subrogation or
reimbursement against Borrower for claims arising out of this Guaranty, those
rights may be impaired or destroyed if Bank elects to proceed against any real
property security of Borrower by non-judicial foreclosure.  That impairment or
destruction could, under certain judicial cases and based on equitable
principles of estoppel, give rise to a defense by Guarantor against its
obligations under this Guaranty.  Guarantor waives that defense and any others
arising from Bank’s election to pursue non-judicial foreclosure.  Guarantor
waives the benefits, if any, of any statutory or common law rule that may permit
a subordinating creditor to assert any defenses of a surety or guarantor, or
that may give the subordinating creditor the right to require a senior creditor
to marshal assets, and Guarantor agrees that it shall not assert any such
defenses or rights.
 
Section 5.               Reinstatement.  Notwithstanding any provision of the
Loan Agreement to the contrary, the liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any payment by or on behalf of Guarantor or Borrower
is rescinded or must be otherwise restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any such payment must
be rescinded or restored shall be made by Bank in its sole discretion; provided,
however, that if Bank chooses to contest any such matter at the request of
Guarantor, Guarantor agrees to indemnify and hold harmless Bank from all costs
and expenses (including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.
 
Section 6.               No Waiver; Amendments.  No failure on the part of Bank
to exercise, no delay in exercising and no course of dealing with respect to,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  This Guaranty may
not be amended or modified except by written agreement between Guarantor and
Bank, and no consent or waiver hereunder shall be valid unless in writing and
signed by Bank.
 
Section 7.               Compromise and Settlement.  No compromise, settlement,
release, renewal, extension, indulgence, change in, waiver or modification of
any of the Obligations or the release or discharge of Borrower from the
performance of any of the Obligations shall release or discharge Guarantor from
this Guaranty or the performance of the obligations hereunder.
 
Section 8.               Notice.  Any notice or other communication herein
required or permitted to be given shall be in writing and may be delivered in
person or sent by facsimile transmission, overnight courier, or by United States
mail, registered or certified, return receipt requested, postage prepaid and
addressed as follows:
 
 
4

--------------------------------------------------------------------------------


 
If to Guarantor:                                     GlobalOptions Group, Inc.
75 Rockefeller Plaza, 27th Floor
New York, New York 10019
Attention: Jeff Nyweide, CFO
Telephone No.: 212-445-6261
Facsimile No.:                                                      
 
If to Bank:                                              Silicon Valley Bank
One Newton Executive Park, Suite 200
2221 Washington Street
Newton, Massachusetts 02462
Attention: Ms. Laura Scott
Telephone No.: (617) 630-4173
Facsimile No.: (617) 969-4395
 
with copies to:                                      Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: David A. Ephraim, Esquire
Telephone No.: (617) 523-9000
Facsimile No.: (617) 880-3456
 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 9.               Entire Agreement.  This Guaranty constitutes and
contains the entire agreement of the parties and supersedes any and all prior
and contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 10.             Severability.  If any provision of this Guaranty is held
to be unenforceable under applicable law for any reason, it shall be adjusted,
if possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible.  In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.
 
Section 11.             Subordination of Indebtedness.  Any indebtedness or
other obligation of Borrower now or hereafter held by or owing to Guarantor is
hereby subordinated in time and right of payment to all obligations of Borrower
to Bank, except as such indebtedness or other obligation is expressly permitted
to be paid under the Loan Agreement; and such indebtedness of Borrower to
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantor in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrower to
Bank, but without reducing or affecting in any manner the liability of Guarantor
under the other provisions of this Guaranty.  Any notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Guaranty and shall be delivered to
Bank.
 
 
5

--------------------------------------------------------------------------------


 
Section 12.             Payment of Expenses.  Guarantor shall pay, promptly on
demand, all Expenses incurred by Bank in defending and/or enforcing this
Guaranty.  For purposes hereof, “Expenses” shall mean costs and expenses
(including reasonable fees and disbursements of any law firm or other external
counsel and the allocated cost of internal legal services and all disbursements
of internal counsel) for defending and/or enforcing this Guaranty (including
those incurred in connection with appeals or proceedings by or against any
Guarantor under the United States Bankruptcy Code, or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief).
 
Section 13.             Assignment; Governing Law.  This Guaranty shall be
binding upon and inure to the benefit of Guarantor and Bank and their respective
successors and assigns, except that Guarantor shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Bank, which may be granted or withheld in Bank’s sole discretion.  Any such
purported assignment by Guarantor without Bank’s written consent shall be
void.  This Guaranty shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts without regard to principles thereof
regarding conflict of laws.
 
Section 14.             JURISDICTION. Guarantor hereby irrevocably agrees that
any legal action or proceeding with respect to this Guaranty or any of the
agreements, documents or instruments delivered in connection herewith may be
brought in the STATE AND FEDERAL courts LOCATED IN the Commonwealth of
Massachusetts as BANK may elect (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COMMONWEALTH OF MASSACHUSETTS, and, by execution and delivery hereof, Guarantor
accepts and consents to, generally and unconditionally, the jurisdiction of the
aforesaid courts and agrees that such jurisdiction shall be exclusive, unless
waived by BANK in writing, with respect to any action or proceeding brought by
Guarantor against BANK.  Nothing herein shall limit the right of BANK to bring
proceedings against Guarantor in the courts of any other
jurisdiction.  Guarantor hereby waives, to the full extent permitted by law, any
right to stay or to dismiss any action or proceeding brought before said courts
on the basis of forum non conveniens.
 
Section 15.             WAIVER OF JURY TRIAL.  EACH OF BANK AND GUARANTOR HEREBY
WAIVES, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.
 
 
Signature on next page
 
6

--------------------------------------------------------------------------------


 
 
GUARANTOR:
     
GLOBALOPTIONS GROUP, INC.
                 
By:
 /s/ Harvey W. Schiller    
Name:
 Harvey W. Schiller     
Title:
 Chairman and CEO     

 
 
7

--------------------------------------------------------------------------------

